Citation Nr: 0127799	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  98-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for hypothyroidism, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In September 2000, the Board remanded 
this case back to the RO for further development, to include 
a search for medical records and a new VA examination.  As 
this development has been completed, the case has been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veterans' current hypothyroidism symptoms include 
cold sensitivity, insomnia, hypercholesterolemia, 
constipation, and easy fatigability; however, the evidence of 
record does not reflect that her hypothyroidism is currently 
productive of muscular weakness, mental disturbances, or 
cardiovascular involvement, and her weight gain over a period 
exceeding three years has been minimal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.119, Diagnostic Code 7903 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, it is necessary to determine whether 
the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with in this case.  First, the 
Board finds that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist her with the development of facts 
pertinent to her claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  Specifically, the RO, in compliance with the 
September 2000 Board remand, has obtained records of medical 
treatment reported by the veteran and has afforded her a 
comprehensive VA examination in conjunction with the present 
claim.

Second, the VA's duty to notify the veteran of the evidence 
necessary to substantiate her claim has also been met.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  In several 
issuances, including an August 1998 Statement of the Case and 
subsequent Supplemental Statements of the Case, the RO has 
set forth the criteria for an increased evaluation for the 
disability at issue and has clearly indicated the type of 
medical evidence needed for the grant of that benefit.  

The RO has adjudicated the veteran's claim without reference 
to the newly enacted provisions of the VCAA.  Nevertheless, 
it is eminently clear from the record that the actions by the 
RO reflect fundamental compliance with 38 U.S.C.A. §§ 5103 
and 5103A (West 1991 & Supp. 2001).  As such, the Board finds 
that the veteran's appeal will not be adversely affected 
merely because the RO developed this appeal prior to, and did 
not inform her of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

As to the specific facts in this case, in a May 1993 rating 
decision, the RO granted service connection for 
hypothyroidism, status post treatment for Graves's disease, 
based on evidence of Graves's disease during service and 
hypothyroidism resulting from her medication regimen.  A 10 
percent evaluation was assigned, effective from July 1992.  
In a March 1994 rating decision, the RO increased this 
evaluation to 30 percent, effective from October 1993, in 
view of a December 1993 VA examination report indicating 
complaints of fatigue, hair loss, a decreased appetite, and a 
cold feeling.  The assigned 30 percent evaluation has since 
remained in effect and is at issue in this case.

In August 1996, the veteran was seen by Thomas Pecsok, M.D., 
during which time she reported the use of Synthroid, with no 
current symptoms.  Dr. Pecsok assessed "Post 131I 
hypothyroidism" and recommended return visits. In January 
1997, the veteran reported sleepiness but described no side 
effects of Synthroid, unexplained weight change, or cold or 
heat tolerance.  Upon examination, the thyroid was non-
palpable.  The assessment was post 131I hypothyroidism.  A 
current weight of 161 pounds was noted.

The veteran underwent a VA hypothyroidism examination in June 
1997, during which she reported feeling fatigued and 
sensitive to environmental temperatures.  Also, she described 
weight gain but noted that her appetite was poor.  The 
examiner noted that the veteran's fatigability was getting 
worse but did not prevent her from doing "a full day's work 
at the post office."  Frequent anxiousness, without apparent 
cause; occasional palpitations; anorexia; occasional nausea; 
and constipation were also reported.  The veteran's T4 score 
(as of May 1997) was noted to be 1.1.  A mental assessment 
revealed the veteran to be rational and cooperative, with 
good recall for numbers and dates but also with a tendency to 
be forgetful for recent events.  The veteran was noted to be 
taking Synthroid daily, with no signs of myxedema, and the 
examiner noted that her disease was in remission.  Her weight 
was 167 pounds.  The diagnosis was status post radioiodine 
treatment for hyperthyroidism (Grave's disease) in 1990, with 
thyroid hormone replacement.  Signs and symptoms were noted 
to include a normal T4; residuals symptoms of fatigue, 
anxiety, anorexia, nausea, and forgetfulness; infertility and 
amenorrhea; and tachycardia, with no goiter or residual 
physical signs of abnormal thyroid function.

In a July 1997 record, Dr. Pecsok indicated that the veteran 
had gained seven pounds over the past six months but was 
unsure of the impact of her thyroid on this weight gain.  No 
heat or cold intolerance, sweats, or shakiness were noted.  
In June 1998, the veteran complained of weight gain, and Dr. 
Pecsok indicated that it was questionable whether this weight 
gain was attributable to poor dietary habits versus 
hypothyroidism.  Elevated cholesterol and blood pressure were 
also shown upon examination.  In a September 1998 record, Dr. 
Pecsok noted that the veteran reported feeling tired and 
weak, with cold intolerance.  Dr. Pecsok assessed post 131I 
hypothyroidism and elevated cholesterol and recommended an 
increase in Synthroid.  The veteran reported feeling "much 
better" on the higher dose of Synthroid during a December 
1998 consultation, although further weight gain was also 
noted.  In March 1999, the veteran was seen for weakness, 
with decreased appetite, headaches, and general myalgias.  
The assessments were general malaise, questionably due to a 
viral syndrome; headaches; elevated blood pressure; and a 
history of hypothyroidism, status post 131I treatment for 
Graves's disease.
Subsequent records reflect continued use of Synthroid, with a 
further increase in dosage in September 1999.  The veteran's 
reports of general malaise were noted in January 2000.  In 
September 2000, the veteran reported that her general malaise 
was such that she was "on the verge of quitting" her job.

The veteran underwent a further VA examination, conducted at 
a private facility, in December 2000.  During this 
examination, the veteran denied difficulty with breathing, 
swallowing, and hot weather, although she did report 
difficulty with cold weather and stated that she felt cold 
"all the time."  Other reported symptoms were noted to 
include constipation, sleeplessness, hair loss, a weight 
increase, fatigue, muscle pain, and joint pain in the legs.  
The daily use of Synthroid was noted.  Moreover, the veteran 
reported that she felt fatigued "all the time," with 
"absolutely no energy."  While the veteran also described a 
loss of appetite and headaches, she denied anginal chest 
pain, numbness, and tingling.  

Upon examination, the veteran's weight was 168 pounds, and 
her pulse was 80 beats per minute and regular.  The examiner 
noted that thyroid panel results from September 1999 revealed 
free T4 of 1.0.  The examiner rendered a diagnosis of 
hypothyroidism, with sequelae including dry skin, 
hypercholesterolemia, and generalized malaise.  There was no 
objective muscle weakness, and thyroid stimulating hormone 
and T4 levels were described as normal and indicative of 
adequate hormonal replacement with medication.  The examiner 
found the veteran's subjective complaints of cold 
intolerance, insomnia, hypercholesterolemia, constipation, 
and easy fatigability to be attributable to hypothyroidism.  
However, there was no evidence of muscular weakness or 
bradycardia that could be attributed to hypothyroidism.  
There was also no evidence of mental sluggishness, and the 
veteran was noted to be oriented to person, place, and time.  
Her current weight of 168 pounds was noted to represent a 
gain of seven pounds since January 1997.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
contained in part 4 of title 38 of the Code of Federal 
Regulations.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001). 

The RO has evaluated the veteran's hypothyroidism at the 30 
percent rate under 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2001).  Under this code section, a 30 percent evaluation is 
warranted for fatigability, constipation, and mental 
sluggishness.  A 60 percent evaluation is appropriate in 
cases of muscular weakness, mental disturbance, and weight 
gain.  In cases of cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (e.g., 
dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness, a 100 percent 
evaluation is warranted.



In the present case, the veteran has reported a cold 
sensitivity, and other symptoms of hypothyroidism have been 
noted to include insomnia, hypercholesterolemia, 
constipation, and easy fatigability.  On the other hand, 
there is no evidence that her hypothyroidism is currently 
productive of muscular weakness, mental disturbances, or 
cardiovascular involvement.  As to weight gain, the record 
shows a seven pound gain between January 1997 and December 
2000, but the veteran's less than five percent weight gain 
during this extended period of time is less significant than 
the laboratory testing showing that, with medication, she has 
attained adequate hormonal replacement.

The current symptoms of this disorder far more closely 
resemble the criteria for a 30 percent evaluation than the 
criteria for a 60 percent evaluation under Diagnostic Code 
7903.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
hypothyroidism, and the claim must be denied.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

As indicated above, this decision is based on the applicable 
provisions of the VA's Schedule for Rating Disabilities.  The 
veteran has submitted no evidence showing that her service-
connected hypothyroidism has markedly interfered with her 
employment status beyond that interference contemplated by 
the assigned evaluation.  While the veteran reported to Dr. 
Pecsok in January 2000 that her feeling of "general 
malaise" had put her "on the verge of quitting," the 
subsequent medical evidence of record contains no 
documentation of occupational interference resulting from 
hypothyroidism.  Moreover, the veteran has not been 
hospitalized for this disability during the pendency of this 
appeal.  Therefore, it is not necessary to remand this matter 
back to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
hypothyroidism, currently evaluated as 30 percent disabling, 
is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

